Title: From Thomas Jefferson to Angelica Schuyler Church, 27 July 1788
From: Jefferson, Thomas
To: Church, Angelica Schuyler


          
            Paris, July 27. 1788.
          
          Many motives, my dear Madam, authorize me to write to you, but none more than this that I esteem you infinitely. Yet I have thought it safe to get Kitty to write also, that her letter may serve as a passport to mine, and shed on it the suave odeur of those warm emotions it will excite in your breast. When we have long expected the visit of a dear friend, he is welcome when he comes, and all who come with him. I present myself then under the wing of Kitty, tho’ she thinks herself under mine. She is here at this instant, well, chearful, and chattering French to her Doll, and her friend Polly. We want your presence to round the little family circle, to enliven the Sunday’s dinner, which is not less a holiday to me than to the girls. We talk of you, we think of you, and try to enjoy your company by the force of imagination: and were the force of that sufficient, you would be with me every day. Worn down every morning with writing on business, I sally at 12. o’clock into the bois de Boulogne, and unbend my labours by thinking on my friends: and could I write as I ride, and give them my thoughts warm as they flow from the heart, my friends would see what a foolish heart it is. Kitty tells me you are at London; but why do you not tell me so yourself? for, I had rather learn it from you than from any body in the world. I presume then you see Mr. Trumbull, and that he tells you that your boasted artists of London are unable to disencumber our charming vase of it’s spout, which gives it more the air of a brandy tub than of a form of fancy. He will tell you too that after plaguing him a great deal with this caprice, I have at length desired him to leave the dunces to their own ways, and to send me the vase as it is, spout and all. Our friend Madame de Corny has been country-mad ever since you were here. I suspect you bit her; for I know that this is your rage also, and that tho’ you are in London now, your heart is always in the country. I wish you would let it come here sometimes. Why cannot you take a trip of a fortnight now and then to see Kitty? A week of that indeed would be spent on the road, but there would be a week left for us. You might be of great service to your friends in the Chaussée d’Antin at this moment; because after an examination of a thousand country-houses, some of which had one fault and some another, one at length is found which pleases Madame, but not Monsieur, and the contest is, which shall permit the other to sacrifice their taste on this occasion. Your mediation might help them over the difficulty. Come then, my dear Madam, to the call of friendship, which does not issue from the Chaussee d’Antin alone. Your slender health, requires exercise, requires amusement, and to be comforted by seeing how much you are beloved every where. Do not be afraid of breakings down on the road. They never happen when you know your carriage. If you will install me your physician, I will prescribe to you a journey a month to Paris. En attendant I am with sentiments of infinite esteem & attachment, Dear Madam your sincere friend and humble servant,
          
            
              Th: Jefferson
            
          
        